O’NIELL, J.
The question presented in this case is -whether a bank account in Louisiana, of a nonresident decedent, is subject to the inheritance tax, under Act 51 of ■191S, § 1, amending section 2 of Act 42 of 1.912, which was an amendment and reenactment of section 2 of Act 109 of 1906. The appeal is from a judgment sustaining-the. tax.
Appellants rely upon the new paragraph in the amending statute of 1918, viz.:
“But said tax shall be imposed on all personal property physically in the state of Louisiana, whether owned by a resident or nonresident, and whether inherited under the law of this state or of any other state or country; and said tax shall be imposed on all personal property owned by residents of the state of Louisiana, wherever situated; unless in any or all such cases such property shall be included in the exemptions above set forth in paragraphs (a), (b), and (c).”
It is conceded that the bank accounts in question are not included in any of the exemptions set forth in paragraphs (a), (b) and (c) of the statute. Appellants’ contention is that a deposit of money in bank, being merely a credit, or incorporeal property, is not “physically in the state of Louisiana.” Of course if the Legislature intended that the word “physically” should mean “corporeally,” and that the tax should not be imposed upon an inheritance of other personal property, bank accounts would be exempt from the tax. But it is certain that the Legislature did not intend to exempt .credits, or incorporeal property. The new paragraph in the amending statute is not a statement of what personal property shall be excluded from-the tax. It is a statement of what personal property shall be included. The expression “physically in the state of Louisiana” means “actually in the state of Louisiana,” as distinguished from personal property that is only constructively or fictitiously here, under the doctrine mobilia sequuntur personam. The idea of the Legislature was to include all personal property that the state could reach, in levying- the inheritance tax, except, of course, what was enumerated in paragraphs (a), (b) and (c) of the statute. The first section of *625the amended statute imposes the tax upon inheritances of all kinds of property. The second section contains three exceptions. And the new paragraph does not make, and was not intended to make, any further exception. We are not disposed to give the amendment of the law a meaning which we are sure the Legislature did not 'intend it •should have, merely because the language used is not as precise- in its meaning as it might be.
The judgment appealed from is affirmed, at appellants’ cost.'